PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Patent Law Works, LLP
310 East 4500 South, Suite 400
Salt Lake City, UT 84107


In re Application of: Klee Irwin
Serial No.: 17511761         
Filed: October 27, 2021
Docket: 10417-09288 US
Title: Nano-Engineered Materials for LENR
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 27 October 2021.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 27 October 2021. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) states in part:
“It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.”

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented. In particular, Petitioner only submitted “The color drawings are necessary as the only practical medium by which aspects of the claimed subject matter may be accurately conveyed.” (See Petition filed 10/27/2021, p. 1.) This is merely a conclusive statement without any explanation.
 
Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are NOT permitted. This is NOT a final agency action within the meaning of 5 U.S.C. § 704. 

Any inquiry concerning this decision should be directed to Haixia Du at (571) 270-5646. 

/Haixia Du/________
Haixia Du, Quality Assurance Specialist
TC2600